Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification and Claims 1 and 5-12 have been amended.

Election/Restrictions
Application’s election of Group I, Claims 1-4 and 6-9, drawn to a product of a high-strength cold-rolled steel sheet, C22C38/02, in the reply filed on 6/29/2021 is acknowledged with traverse. The traverse is based on that instant claim 5 has been amended to depend on claim 1. In response, although claim 5 has been depended, however claims 5 and 10-12 are still recognized as a manufacturing process for a high-strength cold-rolled steel sheet, classified in class C21D9/46. As pointed out in the “Requirement for Election/restriction” dated 5/28/2028, Invention I-II lacks the same or corresponding special technical feature. Therefore unity of invention is lacking and restriction is appropriate. Searching the product claims may not necessary to search the claimed manufacturing process. Furthermore, Invention I-II are related as process of making (Invention II) and product made (Invention I), and the product I as claimed can be made by another materially different process such as powder metallurgical process. Therefore, searching Invention I does not necessary to search Invention II. Therefore, the requirement is still deemed proper.
Claims 5 and 10-12 are withdrawn from consideration as non-elected claims, claims 1-4 and 6-9 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: the “…” between equations in the instant claims 1 and 5 should be deleted.  Appropriate correction is required.
Claims 3 and 6 are objected to because of the following informalities: the “one or two or more selected from” is suggested to be amended as “one or more selected from”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al (WO 2016/157257 A1, corresponding to US-PG-pub 2018/0080100, listed in IDS filed on 3/4/2021, thereafter PG’100) in view of Han et al (US-PG-pub 2018/0002771 A1, thereafter PG’771).
Regarding claims 1, 3-4, and 6-9, PG’100 teaches a high strength steel sheet performed by cold rolling (Abstract, Examples, par.[0078] and claims of PG’100). The comparison ranges between the claimed alloy composition ranges and the Example #B in table 1 of PG’100 is listed in the following table. The microstructure and the properties of #B is shown as #9 in table 3 of PG’100. All of the alloy composition ranges, microstructure, and properties disclosed by Example #B in table 1 of PG’100 are within the claimed limitations. PG’100 does not specify the aspect ratio of the fresh martensite and the difference of in plane TS and/or YS as recited in the instant claim 1. PG’771 teaches a high-strength cold-rolled steel sheet with TS 780 MPa or more and having a low deviation of material properties and excellent formability (Abstract and par.[0001] of PG’771). All of the alloy composition ranges of PG’771 (Abstract, claims, and examples of PG’771) overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’771 specify applying recrystallization treatment (par.[0082]-[0083] of PG’771) and PG’771 teaches that: “An important feature, proposed in an exemplary embodiment in the present disclosure, is to 50 MPa or lower.” (par.[0010], [0038] of PG’771), which overlaps the claimed absolute value of in plane anisotropy TS and YS as recited in the instant claim 1. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply recrystallization treatment and optimize the difference of in plane TS and/or YS from the disclosure of PG’771 for the steel sheet of PG’100 since both of PG’100 and PG’771 teach the same high strength cold rolled steel sheet throughout whole disclosing range and PG’771 specify that a material with a low deviation of directional having an excellent formability (par.[0013] and [0031] of PG’771).

Element
From instant Claim 1 mass%
PG’100 mass%
#B in table 1
Within range
(in mass%)
C
0.07-0.12
0.075
0.075
Si
0.7 or less
0.41
0.41
Mn
2.2-2.8
2.21
2.21
P
0.1 or less
0.012
0.012
S
0.01 or less
0.0015
0.0015
Al
0.01-0.1
0.034
0.034
N
0.015 or less
0.0028
0.0028
Selected form one or more
Ti and/or Nb
0.02-0.08
Ti: 0.019
Nb:0.021
Ti: 0.019
Nb:0.021

Balance + impurities
Balance + impurities
Balance + impurities


#9 in table 3

microstructure
Ferrite: 40-80
Secondary phases: tempered Martensite, fresh martensite,
Bainite: 50-80 area % of B+TM
F: 45;
M: 26;
Second phase not M  (including bainite>90%): B: is 26.1%
Up to 53% of B+TM
50-53 area% of TM + B in second phase
TS (MPa)
780-956
811
811
YS/TS
70% or less
63%
63%

From claims 3 and 6


One or more
Cr: 0.05-1.0;
Mo: 0.05-1.0;
V: 0.01-1.0
V: 0.03
V: 0.03

From Claims 4 and 7-9


B
0.0003-0.005
0.0010
0.0010


Regarding claim 2, the claimed particle size in bainite and the average particle size of fresh martensite is recognized as a feature fully depended on the alloy composition and phase forming conditions. PG’100 teaches the same alloy composition with the same phase distribution manufactured by the same cold rolling and annealing process (cl.3 of PG’100), the claimed particle size in bainite and the average particle size of fresh martensite would be highly expected in the alloy of PG’100 in view of PG’771. MPEP 2112 01 and 2145 II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-8 of U.S. Patent No. 11,001,906 B2 (Application number 15/561,786, corresponding to WO2016157257A1 listed in IDS filed on 3/4/2021). 
Regarding claims 1-4 and 6-9, although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 11,001,906 B2 (Application number 15/561,786) teaches the similar alloy composition with similar microstructure and crystal grain size manufactured by the similar annealing and cooling processes. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734